DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7–9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites:
“7. The air filtration system as claimed in claim 6, wherein the second body portion is tapered, disposed in the second chamber and interposed between the flow guide portion and the conical portion, and a second sleeve hole is provided at an end of the second body portion to abut against and sleeve on a position of the flow guide portion protruding into the second chamber.” Emphasis added. 

Claim 7 is indefinite because the term “the flow guide portion” lacks antecedent basis. 
For the purpose of examination, claim 7 is interpreted as:
“7. The air filtration system as claimed in claim 6, wherein the second body portion is tapered, disposed in the second chamber and interposed between the flow guide portion and the conical portion, and a second sleeve hole is provided at an end of the cylindrical flow guide portion protruding into the second chamber.”

Claims 8–9 are indefinite for the same reason as claim 7. For the purposes of examination, the term “the flow guide portion” in those claims are interpreted as “the cylindrical flow guide portion” as recited in claim 6. 
Claim 16 is indefinite as claim 16 depends from claim 7. 

Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

The claims are rejected as follows:
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie, CN 208574346 U (“Xie”)1.   
Claim 2 is rejected under 35 U.S.C. 103 as being obvious over Xie in view of Sukhman et al., US 2012/0192718 A1 (“Sukhman”) and Binzer et al., US 5,219,469 A (“Binzer”). 
Claim 1 describes an air filtration system. The air filtration system comprises a main body having a flow path for an external fluid to flow. The air filtration system comprises a first filter portion provided on the flow path and having a first body portion. The air filtration system comprises a plurality of protrusions distributed and disposed on the first body portion at intervals. 
The air filtration system also comprises a plurality of first through holes respectively passing through the first body portion and correspondingly interposed between the adjacent protrusions. The external fluid flows in the flow path. The external fluid passes through the protrusions first and then passes through each of the first through holes. The flowing external fluid is hindered by the protrusions. Thus, a flow velocity at a position adjacent to the protrusions is lower than a flow velocity flowing through the first through holes, thereby vortices are respectively generated between orifices of the first through holes and the adjacent protrusions, so that particulates contained in the external fluid stay in static areas outside the vortices.
The limitation of “the flowing external fluid is hindered by the protrusions, and thus a flow velocity at a position adjacent to the protrusions is lower than a flow velocity flowing 
The term “adjacent” could be interpreted under the broadest reasonable interpretation as the protrusions 22 in the instant application is “adjacent” to each other and therefore, the first through holes 23 are also adjacent to the protrusions because it is located between two “adjacent” protrusions 22. However, for the purpose of examination, the term “adjacent to the protrusion” is interpreted as limited to an area closer to the protrusion compared to the first through holes. It is also noted here that the examiner does not think the term “adjacent” invokes 35 USC 112(b) as being indefinite. The term “adjacent” in the context is broad but definite. 
Xie discloses an air filtration system (i.e., gas-solid separator). Xie Fig. 9, p. 3. The air filtration system comprises a main body (i.e., the body of double-layer filter plate 2a and 2b) having a flow path (i.e., mixed air duct 8a and 8b) for an external fluid to flow. Id. at Fig. 9, p. 3. The air filtration system comprises a first filter portion (punched plate 4b) provided on the flow path 8b and having a first body portion (i.e., the body of punched plate 4b). The air filtration system comprises a plurality of protrusions (i.e., see annotated Fig. 9) distributed and disposed on the first body portion 4b at intervals. Id. at Fig. 9, p. 4. 
Xie discloses that the air filtration system also comprises a plurality of first through holes (i.e., holes 41b) respectively passing through the first body portion 4b and correspondingly interposed between the adjacent protrusions. Id. The external fluid flows in the flow path 8b. Id. Id. at Fig. 9. 
As for the limitation of that the flowing external fluid is hindered by the protrusions, and thus, a flow velocity at a position adjacent to the protrusions is lower than a flow velocity flowing through the first through holes, thereby vortices are respectively generated between orifices of the first through holes and the adjacent protrusions, so that particulates contained in the external fluid stay in static areas outside the vortices, Xie does not explicitly disclose the formation of vortices. Instead, Xie discloses that clean air passes through first through holes 9a and solid particles enter into sand output line 14. Xie Fig. 9, p. 4. As stated in the claim interpretation section, this part of the claim does not receive patentable weight as it is a functional limitation that is an inherent characteristic of the prior art, which establishes a prima case of anticipation. MPEP 2114(I). 

    PNG
    media_image1.png
    476
    723
    media_image1.png
    Greyscale

Claim 2 describes the air filtration system as claimed in claim 1. The air filtration system further includes a second filter portion disposed on the flow path and located at a downstream side of the first filter portion and having a second body portion. The air filtration system includes a plurality of cilia extending from the second body portion toward a direction opposite to the flow of the external fluid. The air filtration system further includes a plurality of second through holes respectively passing through the second body portion. When the external fluid flows in the flow path and flows through the second filter portion, the external fluid passes through the cilia first and then passes through each of the second through holes, so that the flowing external fluid is blocked by the cilia and divided into a plurality of fine flows, and simultaneously the cilia are capable of capturing particulates contained in the external fluid.
The limitation of that the flowing external fluid is blocked by the cilia and dived into a plurality of fine flows, and simultaneously the cilia are capable of capturing particulates contained in the external fluid describes an inherent function of the prior art, which establishes a prima case of anticipation. MPEP 2114(I). 
Xie does not discloses a second filter portion located disposed on the air flow. 
In the analogous art of particulate air filters, Sukhman discloses a particulate filter system includes multiple separate particle filters in series(122,134) to remove substantially all particulates form the air flow.  Sukhman [0013]. It would therefore have been obvious to include a second filter with Xie’s gas-solid separator to enhance the dust removal capacity. 
Xie as modified does not teach that the second filter portion is disposed on the flow path and located at a downstream side of the first filter portion and includes a plurality of cilia extending from the second body toward a direction opposite to the flow of the external fluid. Xie also does 
In the analogous art of particulate air filters, Binzer discloses a filter portion (filter medium 10) having a body portion (i.e., the body of filter medium 10). Binzer Fig. 2, col. 3, ll. 28–32. The filter portion 10 includes a plurality of cilia (i.e., fibers 24) extending from the second body portion 10 toward a direction opposite to the flow of the external fluid (i.e., flock is located upstream of a main filter to serve as a prefilter, which means that the fibers 24 are extending toward the upstream direction, which is a direction opposite the flow). Id. at Fig. 2, col. 1, ll. 43–48. Binzer also discloses a plurality of second through holes passing through the second body portion (i.e., the pores in porous filtering paper 12) passing through the filter 10 body. Id. at Fig. 2, col. 3, ll. 33–35. Since the flock 20 is located upstream of filter paper 12, the flow would first pass through the cilia 24 and then passes through the second through holes. Binzer’s flock is capable of capturing particulates contained in the external fluid as the flock serves as a pre-filter. It would have been obvious to choose Binzer’s filter 10 as the second filter arranged in series with Xie’s filter for enhanced dust removal capacity. 
It is noted here that the combination does not disclose that Binzer’s filter 10 is arranged downstream of Xie’s gas-solid separator. However, when there are only two options to arrange the filter stack (i.e., either upstream or downstream), there is a reasonable expectation of success to arrange Binzer’s filter 10 downstream Xie’s gas-solid separator. MPEP 2143(I)(E). Additionally, it is well within the skill of one of ordinary skill in the art to use routine experimentation to figure out the optimum sequence of the filter stack based on the diameter, length, diameter of the through holes, etc. 
Allowable Subject Matter
Claims 3–18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 describes the air filtration system as claimed in claim 2. The flow path is provided with a first section, a second section, and a third section sequentially. A cross-sectional area of the first section is greater than a cross-sectional area of the second section. A cross-sectional area of the third section is greater than the cross-sectional area of the second section. There is a pressure difference between the third section and the second section, so that the external fluid is capable of being drawn to flow into the first section of the flow path, and further flows through the second section of the flow path towards the direction of the third section of the flow path.
Xie as modified by Sukhman and Binzer does not discloses that the flow path comprises a first section, a second section and a third section. Xie as modified further does not discloses that the first section has a cross-sectional areas greater than the second section and the third section has a cross-sectional area greater than the second section. 
Claims 4–9 and 11–18 are allowable as they depend from claim 3. 
Claim 10 describes the air filtration system as claimed in claim 1. The air filtration system further includes a power source provided on the flow path. The power source has a heat radiation fan, upper and lower sides of each fan blade of the heat radiation fan being respectively composed of different materials, and a fan surface of each of the fan blades being further provided with a triangular protrusion.
Xie does not disclose a power source provided on the flow path. Xie does not disclose that the power source has a heat radiation fan, or that upper and lower sides of each fan blade of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776            

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A copy of Xie’s original document and machine translation is provided with the Office Action. The examiner relies on the original document for the figures and the machine translation for the text.